DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
3.	Applicant’s amendment to the claims filed on 06/21/2022 in response to the Final Rejection mailed on 05/19/2022 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 1-6, 10-11, and 20-21 are pending.
5.	Applicant’s remarks filed on 06/21/2022 in response to the Final Rejection mailed on 05/19/2022 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112
6.	Claims 1-6 and 10-11 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “and downregulating or deleting isocitrate dehydrogenase activity in the organism”.  
	Regarding claim 1 (claims 2-6 and 10-11 dependent therefrom), the recitation of “as compared to an organism without deletion or downregulation of one or both pyc and/or ppc genes and downregulating or deleting isocitrate dehydrogenase activity in the organism” is indefinite because it is unclear whether the downregulating or deleting isocitrate dehydrogenase activity in the organism is part of the organism that has been modified or the organism that is being compared to.  It is suggested that applicants clarify the meaning of the claims.  In the interest of compact prosecution, the claim will be interpreted as the modified organism.
Claim Rejections - 35 USC § 112(a)
A.	Written Description
7.	Claims 1-6, 10-11, and 20 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This new grounds of rejection is necessitated by applicants’ amendment to the claims to recite “downregulating or deleting isocitrate dehydrogenase activity in the organism”.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	As amended, claims 1-6 and 10-11 are drawn in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 or a C4/C5/C6 chain length, said method comprising deleting or downregulating one or both pyc and/or ppc genes in the organism to decrease an activity of one or more polypeptides having an activity of a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase as compared to an organism without deletion or downregulation of one or both pyc and/or ppc genes and downregulating or deleting isocitrate dehydrogenase activity in the organism and fermenting the organism under glucogenic conditions to redirect carbon flux in the organism toward products having a C2/C3 chain length or overexpressing one or more pck and/or pyc and/or ppc genes and one or more CitE genes and a CitF gene encoding a citryl-CoA lyase activity to increase an activity of one or more polypeptides having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and a citrate lyase or citrate lyase subunit as compared to an organism which does not overexpress one or more pck and/or pyc and/or ppc genes and a gene encoding a citryl-CoA lyase activity and fermenting the organism under glycolysis or mixotrophic conditions to redirect carbon flux in the organism toward products having C4/C5/C6 chain length, wherein the organism is selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism.  The methods and modifications to a Cupriavidus or Ralstonia cell that results in downregulation of isocitrate dehydrogenase activity is unlimited.
	As amended, claim 20 is drawn to in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 chain length, said method comprising fermenting under gluconeogenic conditions an organism having one or both pyc and/or ppc genes and isocitrate dehydrogenase activity in the organism deleted or downregulated so that one or more polypeptides having an activity of a phosphoenolpyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO : 4, 30, 32, 34, 36, 38 or 40 and/or a pyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO:  6, 20, 22, 24, 26, or 28 is decreased in the organism as compared to an organism without deletion or downregulation of one or both pyc and/or ppc genes and isocitrate dehydrogenase activity with a carbon source, wherein the organism is selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism.  The methods and modifications to a Cupriavidus or Ralstonia cell that results in downregulation of isocitrate dehydrogenase activity is unlimited.
	In this case, the specification discloses the following representative species of the genus of methods for downregulating isocitrate dehydrogenase activity as encompassed by the claims (i.e. Cupriavidus necator comprising deletion of the genes icd1, icd2, and icd3 set forth in SEQ ID NOs:  53, 55, or 57). Other than this species, the specification fails to disclose by drawing, description, or structural formula any other alteration to an organism that results in downregulation of isocitrate dehydrogenase activity.  The scope of the claims encompasses any modification that results in downregulation of isocitrate dehydrogenase activity, including and not limited to, deletion of the gene, mutation of the gene, modification of genes that regulation expression of said gene, etc.  The specification fails to disclose which modifications to the organism that results in the desired function.  
In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed on 02/16/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed on 02/16/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 02/16/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed on 02/16/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of organism, expression system, and exogenous nucleic acids encoding enzymes out of the numerous possibilities of nucleic acids will achieve production of any compound when expressed in an any organism.  
Furthermore, given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure of the claimed enzymes, there is no general knowledge in the art about the claimed enzyme activities that general similarity of structure confers the activities.  As such, the specification, taken with the pre-existing knowledge in the art of amino acid substitution, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
8.	Claims 1-6, 10-11, and 20 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of culturing a Cupriavidus necator host cell comprising a deletion of the genes icd1, icd2, and icd3 set forth in SEQ ID NOs:  53, 55, or 57, does not reasonably provide enablement for all methods to downregulate isocitrate dehydrogenase activity as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
 	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	The nature of the invention:  According to the specification, the present invention relates to biosynthetic methods and materials for the production of C2/C3 or C4/C5/C6 carbon chain length products.  
	(A) The breadth of the claims:  As amended, claims 1-6 and 10-11 are drawn in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 or a C4/C5/C6 chain length, said method comprising deleting or downregulating one or both pyc and/or ppc genes in the organism to decrease an activity of one or more polypeptides having an activity of a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase as compared to an organism without deletion or downregulation of one or both pyc and/or ppc genes and downregulating or deleting isocitrate dehydrogenase activity in the organism and fermenting the organism under glucogenic conditions to redirect carbon flux in the organism toward products having a C2/C3 chain length or overexpressing one or more pck and/or pyc and/or ppc genes and one or more CitE genes and a CitF gene encoding a citryl-CoA lyase activity to increase an activity of one or more polypeptides having an activity of a phosphoenolpyruvate carboxykinase and/or a phosphoenolpyruvate carboxylase and/or a pyruvate carboxylase and a citrate lyase or citrate lyase subunit as compared to an organism which does not overexpress one or more pck and/or pyc and/or ppc genes and a gene encoding a citryl-CoA lyase activity and fermenting the organism under glycolysis or mixotrophic conditions to redirect carbon flux in the organism toward products having C4/C5/C6 chain length, wherein the organism is selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism.  The methods and modifications to a Cupriavidus or Ralstonia cell that results in downregulation of isocitrate dehydrogenase activity is unlimited.
	As amended, claim 20 is drawn to in relevant part to a method of redirecting carbon flux in an organism toward carbon-based chemical products having a C2/C3 chain length, said method comprising fermenting under gluconeogenic conditions an organism having one or both pyc and/or ppc genes and isocitrate dehydrogenase activity in the organism deleted or downregulated so that one or more polypeptides having an activity of a phosphoenolpyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO : 4, 30, 32, 34, 36, 38 or 40 and/or a pyruvate carboxylase which exhibits at least 90% sequence identity with SEQ ID NO:  6, 20, 22, 24, 26, or 28 is decreased in the organism as compared to an organism without deletion or downregulation of one or both pyc and/or ppc genes and isocitrate dehydrogenase activity with a carbon source, wherein the organism is selected from a species of Cupriavidus or Ralstonia with diminished polyhydroxybutyrate synthesis as compared to an unperturbed wild-type Cupriavidus or Ralstonia organism.  The methods and modifications to a Cupriavidus or Ralstonia cell that results in downregulation of isocitrate dehydrogenase activity is unlimited.
	(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed methods and modifications to a Cupriavidus or Ralstonia cell that results in downregulation of isocitrate dehydrogenase activity is unlimited.  In this regard, it is noted that the reference of Prather et al. (Curr. Opin. Biotechnol., 2008; cited on PTO-892 mailed on 02/16/2021) discloses numerous challenges associated with constructing de novo metabolic pathways, including selection of the appropriate enzymes in a multi-step pathway, compatibility of the enzymes with the expression host and with each other, and the requirement to engineer one or more of the enzymes to achieve the desired activity on a given substrate [see p. 472, columns 1-2].  Prather et al. specifically teach that “while synthetic biology provides a complementary framework for de novo pathway design, it is unclear how well some of the core principles, for example, Abstraction, can be implemented [see p. 472, column 2, top]. See also the reference of Kizer et al. (Appl. Environ. Microbiol., 2008; cited on PTO-892 mailed on 02/16/2021), which teaches that producing complex chemicals using synthetic metabolic pathways in microbial hosts is often complicated by deleterious interactions between pathway intermediates and the host cell metabolism [see p. 3229, abstract], noting that “… embedding a novel biochemical pathway in the metabolic network of a host cell can disrupt the subtle regulatory mechanisms that the cell has evolved over the millennia" [see p. 3229, column 1] and “[w]hile it can be relatively simple to determine that an engineered synthetic biochemical pathway is not functioning in the heterologous host, it is often a far more challenging task to determine exactly what is causing the problem” [p. 3237, column 2].  
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 02/16/2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed on 02/16/2021) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of downregulating isocitrate dehydrogenase activity, i.e. a Cupriavidus necator host cell comprising a deletion of the genes icd1, icd2, and icd3 set forth in SEQ ID NOs:  53, 55, or 57.  Other than this working example, the specification fails to disclose any other working examples of any other methods for downregulating isocitrate dehydrogenase acitivyt. Moreover, the specification fails to provide guidance regarding modification(s) to host cells, polypeptides and nucleic acids that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 103
9.	The rejection of claims 10 and 20 under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US Patent Application Publication 2013/0034884; cited on PTO-892 mailed on 02/16/2021) in view of Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed 11/09/2021), GenBank Q0K5F4 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), GenBank Q0K7M4 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), GenBank Q0KC80 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), and GenBank Q2Z1A9 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021) as applied to claims 1-8, 11, and 21 above, and further in view of Inui et al. (J. Mol. Microbiol. Biotechnol., 2004; cited on PTO-892 mailed 11/09/2021) is
The rejection of claims 1-6, 11, and 21 under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US Patent Application Publication 2013/0034884; cited on PTO-892 mailed on 02/16/2021) in view of Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed 11/09/2021), GenBank Q0K5F4 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), GenBank Q0K7M4 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), GenBank Q0KC80 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), and GenBank Q2Z1A9 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021) is withdrawn in view of applicants’ amendment to the claims to recite “isocitrate dehydrogenase activity in the organism deleted or downregulated”.
10.	With respect to claim 1, Burgard et al. teach a method for redirecting carbon flux towards products having C4/C5/C6 chain length in an organism by increasing the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms that includes overexpression of genes pyc, pck, CitE and CitF [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 601, 0756].  Furthermore, Burgard et al. teach methods involving enzymes, genes and methods for engineering pathways from glycolysis intermediates [see paragraph 0781].  To this end, it is the examiner’s position that the redirection of carbon flux using the above enzymes in the organisms of Burgard, would inherently be accomplished by culturing the microbial organism under glycolytic conditions.  Additionally, Burgard’s examples teach microbial culture conditions comprising glucose as well as syngas (mixotrophic) [see paragraphs 0011 and 0148].  Although Burgard et al. does not explicitly state that the organism has diminished polyhydroxybutyrate synthesis, the teachings of Burgard et al. meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ organism with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the organism of the prior art does not possess the same material structural and functional characteristics of the claimed organism). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 2, Burgard et al. teach a method for redirecting carbon flux in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase of EC 6.4.1.1 and citrate lyase of EC 4.1.3.34 in non-naturally occurring microbial organisms [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 0734, 0777].  Although Burgard et al. does not explicitly teach that the phosphoenolpyruvate carboxykinase is classified under EC 4.1.1.32, EC 4.1.1.38, EC 4.1.1.49 and phosphoenolpyruvate carboxylase is classified under EC 4.1.1.31, Burgard et al. does teach that these enzymes are classified in EC 4.1.1. [see Figures] and otherwise meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ proteins with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	With respect to claim 11, Burgard et al. teach the method wherein the products having C4/C5/C6 chain length comprise one or more of succinic acid, adipic acid, glutamate, etc. [see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0612, 0631, 0659, 0734, 0777]. 
	With respect to claim 21, Burgard et al. teach a method for redirecting carbon flux towards products having C4/C5/C6 chain length in an organism by modulating the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms that includes overexpression of genes pyc, pck, CitE and CitF [see Abstract; paragraphs 0008, 0131, 0159-0160, 0162, 0166, 601, 0756].  Furthermore, Burgard et al. teach methods involving enzymes, genes and methods for engineering pathways from glycolysis intermediates [see paragraph 0781].  To this end, it is the examiner’s position that the redirection of carbon flux using the above enzymes in the organisms of Burgard, would inherently be accomplished by culturing the microbial organism under glycolytic conditions.  Additionally, Burgard’s examples teach microbical culture conditions comprising glucose as well as syngas (mixotrophic) [see paragraphs 0011 and 0148].  Although Burgard et al. does not explicitly state that the organism has diminished polyhydroxybutyrate synthesis, the teachings of Burgard et al. meet the structural limitations of the claim.  Accordingly, absent evidence otherwise, it is the examiner’s position that this feature would be inherent to the organism of Burgard.  Since the Office does not have the facilities for examining and comparing applicants’ organism with the organism of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the organism of the prior art does not possess the same material structural and functional characteristics of the claimed organism). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
	Although Burgard et al. teach several genes from Ralstonia eutropha useful for transforming a host cell for the production fermentation products [see paragraph 0218], Burgard et al. does not teach wherein the host organism is a species of Cupriavidus or Ralstonia of claims 1 and 21, and the polypeptides of claims 1, 3-6, and 21 wherein the phosphoenolpyruvate carboxykinase exhibits at least 90% sequence identity with SEQ ID NO:  2, the phosphoenolpyruvate carboxylase exhibits at least 90% sequence identity with SEQ ID NO: 4, the pyruvate carboxylase exhibits at least 90% sequence identity with SEQ ID NO:  6 and/or the citrate lyase exhibits at least 90% sequence identity with SEQ ID NO:  42.
	Botes et al. teach similar methods to Burgard et al. a method for increasing carbon-based chemical product yield in an organism by attenuating the function of enzymes and overexpressing enzymes in Cupriavidus and Ralstonia host cells for the production of 4-hydroxybutyrate, 4-aminobutyrate, putrescine, or 1,4-butanediol [see Abstract; paragraphs 0004-0006; 0023; 0025-0026; 0144].  
	GenBank Q0K5F4 teach a phosphoenolpyruvate carboxykinase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  2 [see alignment attached as APPENDIX A].
	GenBank Q0K7M4 teach a phosphoenolpyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  4 [see alignment attached as APPENDIX B].
	GenBank Q0KC80 teach a pyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  6 [see alignment attached as APPENDIX C].
 	GenBank Q2Z1A9 teach a lyase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  42 [see alignment attached as APPENDIX D].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 for a method for producing C4/C5/C6 chain length products in Cupriavidus or Ralstonia because Burgard et al. teach methods for production of products having C4/C5/C6 chain length such as succinic acid, adipic acid, glutamate, etc. by increasing expression of increasing the activity of a phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase in non-naturally occurring microbial organisms.  Botes et al. teach similar methods using Cupriavidus that are genetically modified to produce C4/C5/C6 products.  GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 teach phosphoenolpyruvate carboxykinase, phosphoenolpyruvate carboxylase, pyruvate carboxylase and citrate lyase from Cupriavidus necator.  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 because Botes et al. acknowledges that Cupriavidus can be genetically modified for the production of C4/C5/C6 products.  One of ordinary skill in the art would be motivated to use enzymes native to Cupriavidus and look to GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 in order to avoid host cell toxicity from foreign gene expression.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
11.	Claims 10 and 21 are newly rejected under 35 U.S.C. 103 as being unpatentable over Burgard et al. (US Patent Application Publication 2013/0034884; cited on PTO-892 mailed on 02/16/2021) in view of Botes et al. (US Patent Application 2016/0222420 A1; cited on PTO-892 mailed 11/09/2021), GenBank Q0K5F4 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), GenBank Q0K7M4 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), GenBank Q0KC80 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021), and GenBank Q2Z1A9 (GenBank, 2006; cited on PTO-892 mailed 11/09/2021) as applied to claims 1-6, 11, and 21 above, and further in view of Inui et al. (J. Mol. Microbiol. Biotechnol., 2004; cited on PTO-892 mailed 11/09/2021) as evidenced by Ogawa et al. (Journal of Bacteriology, 2007; examiner cited).
12.	The relevant teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 as applied to claims 1-6, 11, and 21 are set forth above.
	With respect to claim 10, Burgard et al. teach the method wherein the products having C2/C3 chain length comprise one or more of lactic acid, ethanol, acetic acid, etc. and teach expression of a phosphoenolpyruvate carboxykinase that works in the gluconeogenic direction[see Abstract; paragraphs 0008, 0090, 0131, 0159-0160, 0162, 0166, 0313, 0571, 0612, 0734, 0777].  To this end, it is the examiner’s position that of carbon flux using the above enzymes in the organisms of Burgard that works in the gluconeogenic direction, would inherently be accomplished by culturing the microbial organism under gluconeogenic conditions.
	With respect to claims 10 and 20, GenBank Q0K7M4 teach a phosphoenolpyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  4 [see alignment attached as APPENDIX B].  GenBank Q0KC80 teach a pyruvate carboxylase from Cupriavidus necator having an amino acid sequence that is 100% identical to the amino acid sequence of SEQ ID NO:  6 [see alignment attached as APPENDIX C].
	However, the combination of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, and GenBank Q2Z1A9 do not teach the methods of claim 10 and 20 wherein polypeptides having one or both pyc and/or ppc genes and isocitrate dehydrogenase activity is deleted or downregulated.
	Inui et al. teach genetic engineering of a metabolic pathway of Corynebacterium for the production of ethanol that disrupts and inactivates lactate dehydrogenase and phosphoenolpyruvate carboxylase that results in a significant amount of ethanol production [see Abstract; Figure 1].  It is known by those of ordinary skill in the art that phosphoenolpyruvate carboxylase catalyzes the addition of bicarbonate to phosphoenolpyruvate.   To this end, one of ordinary skill in the art would expect that inactivation of phosphoenolpyruvate carboxylase would lead to an increase of phosphoenolpyruvate.  As such, evidentiary reference Ogawa et al. is cited to demonstrate that phosphoenolpyruvate inhibits NADP-isocitrate dehydrogenase [see Abstract; p. 1176, column 1].  It is the examiner’s position that inactivation of phosphoenolpyruvate carboxylase would inherently downregulation isocitrate dehydrogenase due to the inhibitory effect of phosphoenolpyruvate. 
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art desiring to product a C2 chain length product such as ethanol to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, GenBank Q2Z1A9, and Inui et al. to inactivate a phosphoenolpyruvate carboxylase because Inui et al. teach that disruption of phosphoenolpyruvate carboxylase increased ethanol production in Corynebacterium and teach that phosphoenolpyruvate carboxylase is part of the pathway for production of succinate [see Figure 1].  One of ordinary skill in the art desiring to produce ethanol would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Burgard et al., Botes et al., GenBank Q0K5F4, GenBank Q0K7M4, GenBank Q0KC80, GenBank Q2Z1A9, and Inui et al. because Inui et al. acknowledges that inactivation of phosphoenolpyruvate carboxylase results in increased ethanol production and one would expect this result because Inui et al. acknowledges that phosphoenolpyruvate carboxylase branches in the pathway to produce succinate and by removing said enzyme, carbon flux would be directed to ethanol production [see Figure 1].  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Response to Remarks Regarding Prior Art Rejections
13.	Beginning on p. 7 of applicants’ remarks, applicants in summary contend that they have further amended the claims to define additional modifications to the organism, and accordingly, applicants contend that the cited combinations of art fail to establish a rationale supportive of obviousness of the instant claimed invention in accordance with MPEP 2143.02.
	These arguments are found to be not persuasive in view of the modified rejections set forth above.  Briefly, claim 1 and claims dependent therefrom recite the limitation of “having one or both pyc and/or ppc genes and isocitrate dehydrogenase activity” in the alternative and does not necessarily require said modification.  Nevertheless, those claims such as 10 and 20 that do require said modification, the new rejection set forth above addresses this limitation.  Briefly, it is known by those of ordinary skill in the art that phosphoenolpyruvate carboxylase catalyzes the addition of bicarbonate to phosphoenolpyruvate.   To this end, one of ordinary skill in the art would expect that inactivation of phosphoenolpyruvate carboxylase would lead to an increase of phosphoenolpyruvate.  As such, evidentiary reference Ogawa et al. is cited to demonstrate that phosphoenolpyruvate inhibits NADP-isocitrate dehydrogenase [see Abstract; p. 1176, column 1].  It is the examiner’s position that inactivation of phosphoenolpyruvate carboxylase would inherently downregulation isocitrate dehydrogenase due to the inhibitory effect of phosphoenolpyruvate. 
Conclusion
14.	Status of the claims:	Claims 1-6, 10-11, and 20-21 are pending.
	Claims 1-6, 10-11, and 20-21 are rejected.
	No claims are in condition for an allowance.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Q0K5F4 with SEQ ID NO:  2

  Query Match             100.0%;  Score 3360;  DB 171;  Length 618;
  Best Local Similarity   100.0%;  
  Matches  618;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNHPTMQGTAPVNAPAWVKHPKLVAWVAEIAALTKPDNIYWCDGSQEEYDRLCEQMVAAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNHPTMQGTAPVNAPAWVKHPKLVAWVAEIAALTKPDNIYWCDGSQEEYDRLCEQMVAAG 60

Qy         61 TMKRLNPAKRKNSFLALSDPSDVARVEDRTFICSEKQEDAGPTNNWTAPAEMRQTLNGLF 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TMKRLNPAKRKNSFLALSDPSDVARVEDRTFICSEKQEDAGPTNNWTAPAEMRQTLNGLF 120

Qy        121 DGCMRGRTLYVVPFSMGPLGSPIAHIGVELSDSPYVAVNMRIMTRMGRAVYDVLGTNGEF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 DGCMRGRTLYVVPFSMGPLGSPIAHIGVELSDSPYVAVNMRIMTRMGRAVYDVLGTNGEF 180

Qy        181 VPCVHTVGKPLAAGEQDVAWPCNPTKYIVHFPETREIWSFGSGYGGNALLGKKCFALRIA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VPCVHTVGKPLAAGEQDVAWPCNPTKYIVHFPETREIWSFGSGYGGNALLGKKCFALRIA 240

Qy        241 STMGRDEGWLAEHMLILGVTSPEGKKYHVAAAFPSACGKTNFAMLIPPKGFEGWKVTTIG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 STMGRDEGWLAEHMLILGVTSPEGKKYHVAAAFPSACGKTNFAMLIPPKGFEGWKVTTIG 300

Qy        301 DDIAWIKPGQDGRLYAINPEAGYFGVAPGTSEKTNYNAMATLKENVIFTNVALTDDGDVW 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 DDIAWIKPGQDGRLYAINPEAGYFGVAPGTSEKTNYNAMATLKENVIFTNVALTDDGDVW 360

Qy        361 WEGMTKEAPAHLIDWQGKDWTPEIAKATGAKAAHPNARFTAPASQCPSIDDNWDNPAGVP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WEGMTKEAPAHLIDWQGKDWTPEIAKATGAKAAHPNARFTAPASQCPSIDDNWDNPAGVP 420

Qy        421 IDAFIFGGRRSTTVPLVTEARNWTEGVYMAATMGSETTAAAAGQQGVVRRDPFAMLPFCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IDAFIFGGRRSTTVPLVTEARNWTEGVYMAATMGSETTAAAAGQQGVVRRDPFAMLPFCG 480

Qy        481 YNMSDYFGHWLELGKKLEAAGAKLPRIYCVNWFRKDADGNFVWPGFGENMRVLSWMIDRV 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 YNMSDYFGHWLELGKKLEAAGAKLPRIYCVNWFRKDADGNFVWPGFGENMRVLSWMIDRV 540

Qy        541 EGKGQAAEHMFGTTPRYQDLNWNGVDFTPAQFAQVTSIDREAWQQELVLHDELFTKLRHR 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 EGKGQAAEHMFGTTPRYQDLNWNGVDFTPAQFAQVTSIDREAWQQELVLHDELFTKLRHR 600

Qy        601 LPQALADVRAALGKRLEG 618
              ||||||||||||||||||
Db        601 LPQALADVRAALGKRLEG 618











APPENDIX B

Q0K7M4 with SEQ ID NO:  4

Query Match             100.0%;  Score 5144;  DB 172;  Length 1012;
  Best Local Similarity   100.0%;  
  Matches 1012;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MTQHAARPNGRRTAPAAKDQSPALGAAQGDANGASAAEPKRPASRSGTKRSPKPKLSIVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MTQHAARPNGRRTAPAAKDQSPALGAAQGDANGASAAEPKRPASRSGTKRSPKPKLSIVS 60

Qy         61 SNGTTIAPTARRTADKDVPLREDIRFLGRLLGECLREQEGDAAFEVVETIRQTAVRFRRE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SNGTTIAPTARRTADKDVPLREDIRFLGRLLGECLREQEGDAAFEVVETIRQTAVRFRRE 120

Qy        121 NDRAAGAELDRLLKRLSRDQTNQVVRAFSYFSHLANIAEDQHHNRRRRVHALAGSPPQAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NDRAAGAELDRLLKRLSRDQTNQVVRAFSYFSHLANIAEDQHHNRRRRVHALAGSPPQAG 180

Qy        181 SLAHALEAIDAAGVTGKQLRKFLDEALIVPVLTAHPTEVQRKSILDAEREIARLLAERDL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SLAHALEAIDAAGVTGKQLRKFLDEALIVPVLTAHPTEVQRKSILDAEREIARLLAERDL 240

Qy        241 PMTARERDHNTAQLRAKVTTLWQTRMLRDSRLTVADEIENALSYYRTCFLRGIPQLMSEL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PMTARERDHNTAQLRAKVTTLWQTRMLRDSRLTVADEIENALSYYRTCFLRGIPQLMSEL 300

Qy        301 EEDIAAVFPTTRKRKGTPGAQPAPLAPFLQMGSWIGGDRDGNPNVTAETLEHAASQQGQM 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EEDIAAVFPTTRKRKGTPGAQPAPLAPFLQMGSWIGGDRDGNPNVTAETLEHAASQQGQM 360

Qy        361 IIDWYLDEVHALGAELSMSTLMVDASPELLALAERSPDHSEHRADEPYRRALIGIYARLA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 IIDWYLDEVHALGAELSMSTLMVDASPELLALAERSPDHSEHRADEPYRRALIGIYARLA 420

Qy        421 ATSKALTGHAVPRRPVAPAEPYDSAEAFAADVQVVVDSLRANHGQALANGRIEALARAIG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 ATSKALTGHAVPRRPVAPAEPYDSAEAFAADVQVVVDSLRANHGQALANGRIEALARAIG 480

Qy        481 VFGFHLASVDMRQVSDVHEAVIAELFAAAGIAPDYAALPEARKLELLLAELRQPRLLTLP 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VFGFHLASVDMRQVSDVHEAVIAELFAAAGIAPDYAALPEARKLELLLAELRQPRLLTLP 540

Qy        541 WHEYSEQTRKELAIFAAARELRARYGKRIARNYIISHTETLSDLVEVMLLQKESGMLQGT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 WHEYSEQTRKELAIFAAARELRARYGKRIARNYIISHTETLSDLVEVMLLQKESGMLQGT 600

Qy        601 LGSKTDPARMELMVIPLFETIEDLRNAAGIMQSLLDLPGFDSVIAHHGVEQEVMLGYSDS 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 LGSKTDPARMELMVIPLFETIEDLRNAAGIMQSLLDLPGFDSVIAHHGVEQEVMLGYSDS 660

Qy        661 NKDGGFLTSTWELYKAELELVQLFEQRQVKLRLFHGRGGTVGRGGGPTYQAILSQPPGTV 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 NKDGGFLTSTWELYKAELELVQLFEQRQVKLRLFHGRGGTVGRGGGPTYQAILSQPPGTV 720

Qy        721 NGQIRLTEQGEIINSKFANAEIGRRNLETVVAATLEASLLPQQNAPKDLDMFEAVMQQLS 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 NGQIRLTEQGEIINSKFANAEIGRRNLETVVAATLEASLLPQQNAPKDLDMFEAVMQQLS 780

Qy        781 DRAFTAYRDLVYETPGFKDYFFATTPITEIADLNLGSRPASRKLMDKKNRRIEDLRAIPW 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 DRAFTAYRDLVYETPGFKDYFFATTPITEIADLNLGSRPASRKLMDKKNRRIEDLRAIPW 840

Qy        841 GFSWGQCRLLLPGWYGFGSAVKSLLDTAPDDKARKLAVTTLRRMVKTWPFFSTLLSNMDM 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 GFSWGQCRLLLPGWYGFGSAVKSLLDTAPDDKARKLAVTTLRRMVKTWPFFSTLLSNMDM 900

Qy        901 VLAKTDLAVASRYAQLCDDAALRRTVFNRISKEWHLTCEMLTLVTGHQERLADNPLLARS 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 VLAKTDLAVASRYAQLCDDAALRRTVFNRISKEWHLTCEMLTLVTGHQERLADNPLLARS 960

Qy        961 IKNRFAYLDPLNHLQVELLKRYRSGKDGDDIRVRRGIHLTINGVAAGLRNTG 1012
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 IKNRFAYLDPLNHLQVELLKRYRSGKDGDDIRVRRGIHLTINGVAAGLRNTG 1012








































APPENDIX C

Q0KC80 with SEQ ID NO:  6

  Query Match             100.0%;  Score 5990;  DB 171;  Length 1167;
  Best Local Similarity   100.0%;  
  Matches 1167;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDYAPIRSLLIANRSEIAIRVMRAAAEMNVRTVAIYSKEDRLALHRFKADESYLVGEGKK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MDYAPIRSLLIANRSEIAIRVMRAAAEMNVRTVAIYSKEDRLALHRFKADESYLVGEGKK 60

Qy         61 PLAAYLDIDDILRIARQAKVDAIHPGYGFLSENPDFAQAVIDAGIRWIGPSPEVMRKLGN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PLAAYLDIDDILRIARQAKVDAIHPGYGFLSENPDFAQAVIDAGIRWIGPSPEVMRKLGN 120

Qy        121 KVAARNAAIDAGVPVMPATDPLPHDLDTCKRLAAGIGYPLMLKASWGGGGRGMRVLEREQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 KVAARNAAIDAGVPVMPATDPLPHDLDTCKRLAAGIGYPLMLKASWGGGGRGMRVLEREQ 180

Qy        181 DLEGALAAARREALAAFGNDEVYVEKLVRNARHVEVQVLGDTHGNLVHLYERDCTVQRRN 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 DLEGALAAARREALAAFGNDEVYVEKLVRNARHVEVQVLGDTHGNLVHLYERDCTVQRRN 240

Qy        241 QKVVERAPAPYLDDAGRAALCESALRLMRAVGYTHAGTVEFLMDADSGQFYFIEVNPRIQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 QKVVERAPAPYLDDAGRAALCESALRLMRAVGYTHAGTVEFLMDADSGQFYFIEVNPRIQ 300

Qy        301 VEHTVTEMVTGIDIVKAQIRVTEGGHLGMTENTRNENGEIVVRAAGVPVQEAISLNGHAL 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VEHTVTEMVTGIDIVKAQIRVTEGGHLGMTENTRNENGEIVVRAAGVPVQEAISLNGHAL 360

Qy        361 QCRITTEDPENGFLPDYGRLTAYRSAAGFGVRLDAGTAYGGAVITPYYDSLLVKVTTWAP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 QCRITTEDPENGFLPDYGRLTAYRSAAGFGVRLDAGTAYGGAVITPYYDSLLVKVTTWAP 420

Qy        421 TAPESIRRMDRALREFRIRGVASNLQFLENVINHPSFRSGDVTTRFIDLTPELLAFTKRL 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TAPESIRRMDRALREFRIRGVASNLQFLENVINHPSFRSGDVTTRFIDLTPELLAFTKRL 480

Qy        481 DRATKLLRYLGEVSVNGHPEMSGRTLPSLPLPAPVLPAFDTGGALPYGTRDRLRELGAEK 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 DRATKLLRYLGEVSVNGHPEMSGRTLPSLPLPAPVLPAFDTGGALPYGTRDRLRELGAEK 540

Qy        541 FSRWMLEQKQVLLTDTTMRDAHQSLFATRMRTADMLPIAPFYARELSQLFSLECWGGATF 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 FSRWMLEQKQVLLTDTTMRDAHQSLFATRMRTADMLPIAPFYARELSQLFSLECWGGATF 600

Qy        601 DVALRFLKEDPWQRLEQLRERVPNVLFQMLLRGSNAVGYTNYADNVVRFFVRQAASAGVD 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 DVALRFLKEDPWQRLEQLRERVPNVLFQMLLRGSNAVGYTNYADNVVRFFVRQAASAGVD 660

Qy        661 VFRVFDSLNWVRNMRVAIDAVGESGALCEGAICYTGDLFDKSRAKYDLKYYVGIARELKQ 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 VFRVFDSLNWVRNMRVAIDAVGESGALCEGAICYTGDLFDKSRAKYDLKYYVGIARELKQ 720

Qy        721 AGVHVLGIKDMAGICRPQAAAALVRALKEETGLPVHFHTHDTSGISAASALAAIEAGCDA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 AGVHVLGIKDMAGICRPQAAAALVRALKEETGLPVHFHTHDTSGISAASALAAIEAGCDA 780

Qy        781 VDGALDAMSGLTSQPNLSSIAAALAGSERDPGLSLERLHEASMYWEGVRRYYAPFESEIR 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 VDGALDAMSGLTSQPNLSSIAAALAGSERDPGLSLERLHEASMYWEGVRRYYAPFESEIR 840

Qy        841 AGTADVYRHEMPGGQYTNLREQARSLGIEHRWTEVSRAYAEVNQMFGDIVKVTPTSKVVG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 AGTADVYRHEMPGGQYTNLREQARSLGIEHRWTEVSRAYAEVNQMFGDIVKVTPTSKVVG 900

Qy        901 DLALMMVANDLSAADVCDPARETAFPESVVSLFKGELGFPPDGFPAELSRKVLRGEPPVP 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        901 DLALMMVANDLSAADVCDPARETAFPESVVSLFKGELGFPPDGFPAELSRKVLRGEPPVP 960

Qy        961 YRPGDQIPPVDLDAARAAAEAACEQPLDDRQLASYLMYPKQAGEYHAHVRNYSDTSVVPT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        961 YRPGDQIPPVDLDAARAAAEAACEQPLDDRQLASYLMYPKQAGEYHAHVRNYSDTSVVPT 1020

Qy       1021 PAYLYGLQPQEEVAIDIAAGKTLLVSLQGTHPDAEEGVIKVQFELNGQSRTTLVEQRSTT 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1021 PAYLYGLQPQEEVAIDIAAGKTLLVSLQGTHPDAEEGVIKVQFELNGQSRTTLVEQRSTT 1080

Qy       1081 QAAAARHGRPVAEPDNPLHVAAPMPGSIVTVAVQPGQRVAAGTTLLALEAMKMETHIAAE 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1081 QAAAARHGRPVAEPDNPLHVAAPMPGSIVTVAVQPGQRVAAGTTLLALEAMKMETHIAAE 1140

Qy       1141 RDCEIAAVHVQQGDRVAAKDLLIELKG 1167
              |||||||||||||||||||||||||||
Db       1141 RDCEIAAVHVQQGDRVAAKDLLIELKG 1167

































APPENDIX D

Q2Z1A9 with SEQ ID NO:  42

Query Match             100.0%;  Score 1701;  DB 85;  Length 326;
  Best Local Similarity   100.0%;  
  Matches  326;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MHPSEVLFQGEAIPVQLPVCDHYAGSEKLMRKSLALQQELGPVFDITFDCEDGAAVGRES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MHPSEVLFQGEAIPVQLPVCDHYAGSEKLMRKSLALQQELGPVFDITFDCEDGAAVGRES 60

Qy         61 EHAELCAQLVNSPLNAHNRVGVRIHDPAHPNWREDVDVLVRAAGARLAYVVVPKVSDVVE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EHAELCAQLVNSPLNAHNRVGVRIHDPAHPNWREDVDVLVRAAGARLAYVVVPKVSDVVE 120

Qy        121 VARVTDHVNQVARNAGIARHIPIHVLVETHAALEQAFDIAALVQVECLSFGLMDFVSAHH 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VARVTDHVNQVARNAGIARHIPIHVLVETHAALEQAFDIAALVQVECLSFGLMDFVSAHH 180

Qy        181 GAIPGEAMRSPQQFEHPLIRRAMLEISAACHRHGKVPSHNVSTDVQAPQRAGDDALRARS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GAIPGEAMRSPQQFEHPLIRRAMLEISAACHRHGKVPSHNVSTDVQAPQRAGDDALRARS 240

Qy        241 EFGYLRKWSIHPGQIAPIVAAFRPGAEEIGAASQILLAAHENSWAPIRHEGQLHDRASYR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 EFGYLRKWSIHPGQIAPIVAAFRPGAEEIGAASQILLAAHENSWAPIRHEGQLHDRASYR 300

Qy        301 YYWSLLQRAQATGTPLPANVEALFFA 326
              ||||||||||||||||||||||||||
Db        301 YYWSLLQRAQATGTPLPANVEALFFA 326